Citation Nr: 1001227	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  07-17 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a seizure 
disability with blackouts.

2.  Entitlement to service connection for a disability 
manifested by memory loss, to include as secondary to a 
seizure disability and blackouts.

3.  Entitlement to service connection for a right arm 
disability, to include as secondary to a seizure disability 
and blackouts.

4.  Entitlement to service connection for a right hand 
disability, to include as secondary to a seizure disability 
and blackouts.

5.  Entitlement to service connection for a left hand 
disability, to include as secondary to a seizure disability 
and blackouts.

6.  Entitlement to service connection for a right leg 
disability, to include as secondary to a seizure disability 
and blackouts.

7.  Entitlement to service connection for a left leg 
disability, to include as secondary to a seizure disability 
and blackouts.

8.  Entitlement to service connection for impaired vision, to 
include as secondary to a seizure disability and blackouts.

9.  Entitlement to service connection for headaches, to 
include as secondary to a seizure disability and blackouts.

10.  Entitlement to service connection for a psychiatric 
disability, to include depression, to include as secondary to 
a seizure disability and blackouts.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to July 
1985.  He received a discharge under other than honorable 
conditions.  A February 2006 VA administrative decision held 
that the Veteran was entitled to a conditional discharge on 
July 7, 1983.  The discharge the Veteran received in July 
1985 was a bar to VA benefits under VA statute and 
regulation.  He was not entitled to health care under Chapter 
17, Title 38, U.S.C. for any disabilities determined to be 
related to his service from July 8, 1983, to July 31, 1985.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO), which denied the benefits sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the Veteran's claims indicates that 
they require additional development.  

During a March 2008 hearing before the undersigned Veterans 
Law Judge, the Veteran testified that he incurred a seizure 
disability, blackouts and memory loss as a boxer during his 
first period of active duty.  He asserted that after the 
inservice boxing and seizures, he noticed that he was a very 
different person and began having behavioral problems.  He is 
competent to make such an assertion.  Barr v. Nicholson, 21 
Vet. App. 303 (2007).  He contended that his claimed 
disabilities were all related to his seizure disability and 
blackouts.

The Veteran's service treatment records reflect that he was 
diagnosed with seizure disability, probably hysterical, in 
November 1978.  He had a seizure in August 1979 and was given 
the restriction of no boxing.  He was put on profile in 
September 1984 for seizures.  The Board notes parenthetically 
that while the latter occurred during the Veteran's period of 
service under other than honorable conditions, it is still 
relevant to show whether he incurred a seizure disability and 
blackouts during his initial period of service.  

Also during the hearing, the Veteran testified that on 
November 6, 1978, he was taken by litter and hospitalized at 
the 97th General Hospital in Frankfurt, Germany, for a 
possible seizure disability.  The Veteran's representative 
noted that corresponding records were not in the claims file 
and requested that VA obtain the Veteran's inpatient medical 
records from the 97th General Hospital.  

The claims file contains a January 2007 determination by the 
Social Security Administration (SSA) that the Veteran had not 
engaged in substantial gainful activity since February 2005.  
The Veteran had severe impairments of amnestic illness and 
major depression that caused significant limitation in his 
ability to perform basic work activities.  

No corresponding medical and employment records from SSA are 
in the claims file.  Such SSA records are potentially 
relevant to show whether the Veteran currently has a 
disability manifested by memory loss or depression, related 
to his service or a seizure disability and blackouts.  See 
Golz v. Shinseki, No. 09-7039 (Fed. Cir.) (Jan. 4, 2010).  In 
this regard, the Board again notes that the Veteran contends 
that his claimed disabilities are interrelated with his 
seizures and blackouts.  

In light of the foregoing, the Board finds that the Veteran's 
claims require additional development.  In so finding, the 
Board also observes that VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(c)(2) (2009).  There are heightened 
obligations to assure that the record is complete with 
respect to Federal Government records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  The duty to assist includes requesting 
information and records from SSA which were relied upon in 
any disability determination.  Hayes v. Brown, 9 Vet. App. 
67, 74 (1996) (VA is required to obtain evidence from SSA, 
including decisions by the administrative law judge, and give 
the evidence appropriate consideration and weight); Murincsak 
v. Derwinski, 2 Vet. App. 363, 373 (1992); Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991).



The Veteran's post-service medical records also show 
seizures, with medication last being taken in 1985.  A 
November 2006 VA outpatient treatment report noted that the 
Veteran had been a boxer during active duty for 31/2 years, and 
psychiatry had questioned possible seizure disability as a 
cause for his memory difficulty.  An October 2007 VA 
outpatient treatment report notes that the Veteran had 
completed a work-up for possible seizures.  

Based on the findings in the Veteran's service treatment 
records and post-service medical records, a VA examination is 
required to address the relationship, if any, between the 
Veteran's inservice seizures and his post-service seizures 
and remaining claimed disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all available 
hospital and clinical records for the 
Veteran from November 1978 at the 97th 
General Hospital in Frankfurt, Germany.

2.  Contact SSA and request a copy of 
all determinations either granting, 
denying or confirming an SSA award, as 
well as all medical and employment 
records relied upon in making the 
determinations.  

3.  Then, arrange for an examination by 
an appropriate VA examiner to determine 
the nature, extent and etiology of any 
seizure disability and blackouts.  The 
claims file must be made available to 
the examiner.  

Following a review of the relevant 
medical evidence in the claims file, 
the objective medical history 
(including that set forth above), the 
Veteran's own reported behavioral 
problems after the inservice boxing and 
seizures, and the results of clinical 
evaluation and any tests that are 
deemed necessary, the examiner is asked 
to express an opinion whether it is at 
least as likely as not that any current 
seizure disability and blackouts are 
causally related to the Veteran's 
service.  

The examiner is also asked to express 
an opinion whether it is at least as 
likely as not that the Veteran's 
claimed disability manifested by memory 
loss, right arm disability, right hand 
disability, left hand disability, right 
leg disability, left leg disability, 
impaired vision, headaches, and 
psychiatric disability to include 
depression are causally related to the 
Veteran's service or any current 
seizure disability with blackouts.

The examiner is requested to provide a 
rationale for any opinion expressed.  

4.  Then, readjudicate the issues on 
appeal.  If any decision is adverse to 
the Veteran, he and his representative 
should be provided a statement of the 
case.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


